*339Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered June 24, 1999, convicting defendant, after a jury trial, of murder in the first degree and robbery in the first and second degrees, and sentencing her to an aggregate term of life without parole, and order, same court and Justice, entered on or about May 30, 2003, which denied defendant’s motion pursuant to CPL 440.20 to set aside the sentence, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues of credibility, including the weight to be given to the backgrounds of the People’s witnesses and the benefits they received in return for their testimony, were properly considered by the jury and there is no basis for disturbing its determinations.
The record establishes that defendant received effective assistance of counsel (see People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]). While defendant challenges her trial attorney’s failure to make various objections, we conclude that the absence of these objections did not deprive defendant of a fair trial or affect the result (see People v Hobot, 84 NY2d 1021, 1024 [1995]).
People v Hansen (99 NY2d 339 [2003]) is dispositive of defendant’s challenge to the constitutionality of the sentencing scheme for first degree murder. We perceive no basis for reducing the sentence.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find no basis for reversal. Concur—Nardelli, J.P., Saxe, Sullivan and Gonzalez, JJ.